                     Case 20-33642 Document 1 Filed in TXSB on 07/20/20 Page 1 of 17

 Fill in this information to identify the case:

 United States Bankruptcy Court for the:

 Southern                               Texas
 ____________________ District of _________________
                                        (State)
                                                                       11
 Case number (If known): _________________________ Chapter _____                                                                     Check if this is an
                                                                                                                                        amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                          04/20

If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor’s name and the case
number (if known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.




 1.   Debtor’s name                               Patriot Well Solutions LLC
                                              ______________________________________________________________________________________________________



                                                  N/A
 2.   All other names debtor used             ______________________________________________________________________________________________________
      in the last 8 years                     ______________________________________________________________________________________________________
                                              ______________________________________________________________________________________________________
      Include any assumed names,
                                              ______________________________________________________________________________________________________
      trade names, and doing business
      as names                                ______________________________________________________________________________________________________




 3.   Debtor’s federal Employer                4 ___
                                              ___ 7 – ___
                                                       2 ___
                                                          0 ___
                                                             2 ___
                                                                4 ___
                                                                   5 ___
                                                                      1 ___
                                                                         6
      Identification Number (EIN)



 4.   Debtor’s address                        Principal place of business                                  Mailing address, if different from principal place
                                                                                                           of business
                                              1660 CR-27 Unit A
                                              ______________________________________________               _______________________________________________
                                              Number     Street                                            Number     Street

                                              ______________________________________________               _______________________________________________
                                                                                                           P.O. Box

                                              Brighton                         CO         80603
                                              ______________________________________________               _______________________________________________
                                              City                        State    ZIP Code                City                      State      ZIP Code


                                                                                                           Location of principal assets, if different from
                                                                                                           principal place of business
                                               Adams
                                              ______________________________________________
                                              County                                                       _______________________________________________
                                                                                                           Number     Street

                                                                                                           _______________________________________________

                                                                                                           Houston                     TX
                                                                                                           _______________________________________________
                                                                                                           City                      State      ZIP Code




 5.   Debtor’s website (URL)                      patriotwell.com
                                              ____________________________________________________________________________________________________




Official Form 201                                   Voluntary Petition for Non-Individuals Filing for Bankruptcy                            page 1
                      Case 20-33642 Document 1 Filed in TXSB on 07/20/20 Page 2 of 17

Debtor
              Patriot Well Solutions LLC
              _______________________________________________________                         Case number (if known)_____________________________________
              Name




 6.   Type of debtor                      
                                          x Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                           Partnership (excluding LLP)
                                           Other. Specify: __________________________________________________________________

                                          A. Check one:
 7.   Describe debtor’s business
                                           Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                           Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                           Railroad (as defined in 11 U.S.C. § 101(44))
                                           Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                           Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                           Clearing Bank (as defined in 11 U.S.C. § 781(3))
                                          
                                          x None of the above


                                          B. Check all that apply:

                                           Tax-exempt entity (as described in 26 U.S.C. § 501)
                                           Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C.
                                             § 80a-3)
                                           Investment advisor (as defined in 15 U.S.C. § 80b-2(a)(11))

                                          C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor. See
                                             http://www.uscourts.gov/four-digit-national-association-naics-codes .
                                              2 ___
                                             ___ 1 ___
                                                    3 ___
                                                       1

 8.   Under which chapter of the          Check one:
      Bankruptcy Code is the
      debtor filing?                       Chapter 7
                                           Chapter 9
                                          
                                          x Chapter 11. Check all that apply:
      A debtor who is a “small business
      debtor” must check the first sub-                  The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its
      box. A debtor as defined in                             aggregate noncontingent liquidated debts (excluding debts owed to insiders or
      § 1182(1) who elects to proceed                         affiliates) are less than $2,725,625. If this sub-box is selected, attach the most
      under subchapter V of chapter 11                        recent balance sheet, statement of operations, cash-flow statement, and federal
      (whether or not the debtor is a                         income tax return or if any of these documents do not exist, follow the procedure in
      “small business debtor”) must                           11 U.S.C. § 1116(1)(B).
      check the second sub-box.                              The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate
                                                              noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are
                                                              less than $7,500,000, and it chooses to proceed under Subchapter V of
                                                              Chapter 11. If this sub-box is selected, attach the most recent balance sheet,
                                                              statement of operations, cash-flow statement, and federal income tax return, or if
                                                              any of these documents do not exist, follow the procedure in 11 U.S.C.
                                                              § 1116(1)(B).

                                                             A plan is being filed with this petition.

                                                             Acceptances of the plan were solicited prepetition from one or more classes of
                                                              creditors, in accordance with 11 U.S.C. § 1126(b).

                                                             The debtor is required to file periodic reports (for example, 10K and 10Q) with the
                                                              Securities and Exchange Commission according to § 13 or 15(d) of the Securities
                                                              Exchange Act of 1934. File the Attachment to Voluntary Petition for Non-Individuals Filing
                                                              for Bankruptcy under Chapter 11 (Official Form 201A) with this form.

                                                             The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule
                                                              12b-2.
                                           Chapter 12




 Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                page 2
                        Case 20-33642 Document 1 Filed in TXSB on 07/20/20 Page 3 of 17

Debtor
                Patriot Well Solutions LLC
                _______________________________________________________                      Case number (if known)_____________________________________
                Name



 9.    Were prior bankruptcy cases        
                                          x No
       filed by or against the debtor
       within the last 8 years?            Yes.    District _______________________ When _______________ Case number _________________________
                                                                                          MM / DD / YYYY
       If more than 2 cases, attach a
       separate list.                               District _______________________ When _______________ Case number _________________________
                                                                                          MM / DD / YYYY

 10.   Are any bankruptcy cases           
                                          x No
       pending or being filed by a
       business partner or an              Yes.    Debtor _____________________________________________ Relationship _________________________
       affiliate of the debtor?                     District _____________________________________________ When               __________________
       List all cases. If more than 1,                                                                                        MM / DD / YYYY
       attach a separate list.                      Case number, if known ________________________________



 11.   Why is the case filed in this      Check all that apply:
       district?
                                          
                                          x Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days
                                              immediately preceding the date of this petition or for a longer part of such 180 days than in any other
                                              district.

                                           A bankruptcy case concerning debtor’s affiliate, general partner, or partnership is pending in this district.

 12.   Does the debtor own or have        
                                          x No
       possession of any real              Yes. Answer below for each property that needs immediate attention. Attach additional sheets if needed.
       property or personal property
       that needs immediate                        Why does the property need immediate attention? (Check all that apply.)
       attention?
                                                      It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                                       What is the hazard? _____________________________________________________________________

                                                      It needs to be physically secured or protected from the weather.

                                                      It includes perishable goods or assets that could quickly deteriorate or lose value without
                                                       attention (for example, livestock, seasonal goods, meat, dairy, produce, or securities-related
                                                       assets or other options).

                                                      Other _______________________________________________________________________________



                                                   Where is the property?_____________________________________________________________________
                                                                             Number          Street

                                                                             ____________________________________________________________________

                                                                             _______________________________________         _______ ________________
                                                                             City                                            State ZIP Code


                                                   Is the property insured?

                                                      No
                                                      Yes. Insurance agency ____________________________________________________________________

                                                            Contact name     ____________________________________________________________________

                                                            Phone            ________________________________




               Statistical and administrative information




 Official Form 201                            Voluntary Petition for Non-Individuals Filing for Bankruptcy                                page 3
Case 20-33642 Document 1 Filed in TXSB on 07/20/20 Page 4 of 17
Case 20-33642 Document 1 Filed in TXSB on 07/20/20 Page 5 of 17
          Case 20-33642 Document 1 Filed in TXSB on 07/20/20 Page 6 of 17




                           IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE SOUTHERN DISTRICT OF TEXAS
                                      HOUSTON DIVISION


In re:                                                   §
                                                         §    Case No. _______________
PATRIOT WELL SOLUTIONS LLC                               §
                                                         §    Chapter 11
         Debtor.1                                        §
                                                         §    (Emergency Hearing Requested)

                              CORPORATE OWNERSHIP STATEMENT

        Pursuant to rules 1007(a)(1) and 7007.1 of the Federal Rules of Bankruptcy Procedure,
the following are corporations, other than a government unit, that directly or indirectly own 10%
or more of any class of the debtor’s equity interest:

                           Member                                      Approximate Percentage

            WDE PWS Aggregate, LLC                                                94.06%




1
    The Debtor in this chapter 11 case and the last four digits of the Debtor’s taxpayer identification number is
    Patriot Well Solutions LLC (4516). The Debtor’s headquarters is located at 1660 CR­27 Unit A, Brighton, CO
    80603.



010-9094-0818/1/AMERICAS
                          Case 20-33642 Document 1 Filed in TXSB on 07/20/20 Page 7 of 17


      Fill in this information to identify the case:

                    Patriot Well Solutions LLC
      Debtor name __________________________________________________________________
                                               Southern
      United States Bankruptcy Court for the: ______________________              Texas
                                                                     District of _________

      Case number (If known):   _________________________
                                                                              (State)
                                                                                                                                           Check if this is an
                                                                                                                                               amended filing




    Official Form 204
    Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest
    Unsecured Claims and Are Not Insiders                                                                                                                   12/15

    A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the debtor
    disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not include claims by
    secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor among the holders of the 20
    largest unsecured claims.


     Name of creditor and complete          Name, telephone number, and      Nature of the claim   Indicate if     Amount of unsecured claim
     mailing address, including zip code    email address of creditor        (for example, trade   claim is        If the claim is fully unsecured, fill in only unsecured
                                            contact                          debts, bank loans,    contingent,     claim amount. If claim is partially secured, fill in
                                                                             professional          unliquidated,   total claim amount and deduction for value of
                                                                             services, and         or disputed     collateral or setoff to calculate unsecured claim.
                                                                             government
                                                                             contracts)
                                                                                                                   Total claim, if    Deduction for       Unsecured
                                                                                                                   partially          value of            claim
                                                                                                                   secured            collateral or
                                                                                                                                      setoff

1     DynaEnergetics, Inc                    DynaEnergetics, Inc               Trade Debt                                                                  $2,368,404
      P.O. Box 123789                        (713) 824-1844
      Dallas TX 75312-3789

2     GEODynamics, Inc.                     GeoDynamics, Inc.                   Trade Debt                                                                 $1,868,595
      PO BOX 202810                         (970) 567-8920
      Dallas TX 75320-2810

3     Global Tubing, LLC                    Global Tubing, LLC                  Trade Debt                                                                 $1,781,897
      PO Box 204538                         (713) 265-5000
      Dallas TX 75320-4538

4     Specialty Welding & Machine           Specialty Welding & Machine         Trade Debt                                                                 $492,529
      PO Box 1794                           (877) 665-8747
      Pampa TX 79066

5      Hunting Titan Inc                                                         Trade Debt                                                                $477,648
       PO Box 206473
       Dallas TX 75320-6473

6      Quality Tubing                         Quality Tubing                     Trade Debt
       PO Box 201155                                                                                                                                       $459,947
                                              (800) 486-0751
       Dallas TX 75320-1155

7     Custom Truck & Equipment, LLC                                           Trade Debt                                                                    $439,882
                                    Custom Truck & Equipment,
      7701 Independence Ave
                                    (816) 241-4888
      Kansas City MO 64125

8     Owen Oil Tools LP                     Owen Oil Tools                      Trade Debt                                                                  $411,387
      PO Box 842241                         (817) 551-0540
      Dallas TX 75284-2241




    Official Form 204           Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                                   page 1
                           Case 20-33642 Document 1 Filed in TXSB on 07/20/20 Page 8 of 17


    Debtor          Patriot Well Solutions LLC
                  _______________________________________________________                                  Case number (if known)_____________________________________
                  Name




     Name of creditor and complete               Name, telephone number, and         Nature of the claim    Indicate if     Amount of unsecured claim
     mailing address, including zip code         email address of creditor           (for example, trade    claim is        If the claim is fully unsecured, fill in only unsecured
                                                 contact                             debts, bank loans,     contingent,     claim amount. If claim is partially secured, fill in
                                                                                     professional           unliquidated,   total claim amount and deduction for value of
                                                                                     services, and          or disputed     collateral or setoff to calculate unsecured claim.
                                                                                     government
                                                                                     contracts)
                                                                                                                            Total claim, if    Deduction for       Unsecured
                                                                                                                            partially          value of            claim
                                                                                                                            secured            collateral or
                                                                                                                                               setoff

       ChampionX LLC                             ChampionX LLC                                                                                                      $407,653
9                                                                                      Trade Debt
       PO Box 734817                             (281) 632-8162
       Dallas TX 75373-0005

       Agility Resources, LLC                    Attn: Leslie Morsette                 Subcontract/
10                                                                                                                                                                  $339,977
       PO Box 1258                               (701) 421-0287                        Joint Venture
       New Town ND 58763


11     Tenaris Coiled Tubes LLC                  Attn: Treasury                        Trade Debt                                                                   $281,576
       2200 W Loop South #800
       Houston TX 77027

12    La Salle Oil Company                       La Salle Oil Company                  Trade Debt                                                                   $262,124
      320 N 1st Street                           (970) 284-5255
      La Salle CO 80645

13    Lee Specialties Rentals (USA) LLC          Lee Specialties Rentals (USA) LLC
      P.O. Box 207130                            (403) 346-0770                        Trade Debt                                                                    $245,832
      Dallas TX 75320-7130


14      Forum Canada ULC
        C/O CH3048                                Forum Canada ULC
                                                  (403) 723-9473                       Trade Debt                                                                   $245,055
        PO Box 2509, Station M
        Calgary AB T2P 0E2

15     Target Lodging,
       Target Logistics Management LLC                                                  Trade Debt                                                                  $205,087
       2170 Buckthorne Place, #440
       The Woodlands TX 77380

16      Lee Specialties Inc
        PO Box 26                                     Lee Specialities Inc              Trade Debt                                                                   $194,082
        Blackfalds AB T0M 0J0                         (403) 346-0770
        Canada

17    Sunbelt Rentals Industrial Services, LLC                                          Trade Debt
      PO Box 409211
                                                                                                                                                                     $190,805
      Atlanta GA 30384-9211


18 Downhole Chemical Solution, LLC
   One Cowboys Way, Suite 572                                                           Trade Debt
   Frisco TX 75034                                                                                                                                                  $184,399


19    Creek Energy Services LLC
                                                                                         Trade Debt
      4165 30th Ave S Suite 102                                                                                                                                     $180,641
      Fargo ND 58104

20 Airgas USA, LLC                                                                      Trade Debt
      PO Box 734446                                                                                                                                                 $177,605
      Chicago IL 60673-4446




    Official Form 204              Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                                            page 2
Case 20-33642 Document 1 Filed in TXSB on 07/20/20 Page 9 of 17
          Case 20-33642 Document 1 Filed in TXSB on 07/20/20 Page 10 of 17




                           RESOLUTIONS OF THE BOARD OF MANAGERS

                                  PATRIOT WELL SOLUTIONS LLC

                                           July 19, 2020

       Effective as of the date written above, the undersigned members of the board of managers (the
"Board") of Patriot Well Solutions LLC, a Delaware limited liability company, (the "Company"), do
hereby waive any applicable requirements of notice and a meeting of the Managers of the
Company (the “Managers”) and do hereby consent to, approve and adopt the following actions
and resolutions in lieu of a special meeting of the Board:

        WHEREAS, the Board has been investigating strategic alternatives for addressing the
liquidity needs of the Company, reorganizing its business, and maximizing the value of the assets
of the Company; and

        WHEREAS, upon the advice of counsel and other professional advisors, the Board has
determined that it is in the best interests of the Company, the Company's creditors, and other
interested parties to commence a case under chapter 11 of title 11 of the United States Code (the
"Bankruptcy Code") and to take certain other actions to maximize the value of its assets.

         NOW, THEREFORE, BE IT RESOLVED AS FOLLOWS:

                                   Chapter 11 Bankruptcy Case

        RESOLVED, that in the judgment of the Board, it is desirable and in the best interests of
the Company, and the Company's creditors, equity holders, and other interested parties, that the
Company file a voluntary petition for relief under chapter 11 of the Bankruptcy Code in the United
States Bankruptcy Court for the Southern District of Texas (the “Court”);

        RESOLVED, that Robert McNally (the "Authorized Party") is hereby authorized and
directed to take, as of the date hereof, in each case with the advice of counsel and the Company's
other advisors, (a) any and all actions necessary or appropriate to prepare for and cause such filings
to occur, including, without limitation, by causing the preparation, execution, verification, and/or
filing of all petitions, schedules, statements, lists, "first day" motions and applications, and other
necessary or appropriate pleadings or papers, and (b) any and all other necessary or appropriate
actions in furtherance of commencing a bankruptcy case (the "Bankruptcy Case"), obtaining
necessary or appropriate relief from the Court, and/or otherwise transitioning into operating under
chapter 11 and any other relevant provisions the Bankruptcy Code;

                                    Retention of Professionals

        RESOLVED, that, subject to the Court’s approval, the law firm of Squire Patton Boggs
(US) LLP (“SPB”), may continue to be retained on the terms set forth in SPB’s Engagement Letter,
dated June 29, 2020 (as may be amended or modified from time to time) to serve as the Company’s
bankruptcy and restructuring counsel in connection with the Bankruptcy Case and to advise and
assist the Company with respect to all aspects of the Bankruptcy Case, including, without



010-9093-9029/1/AMERICAS
          Case 20-33642 Document 1 Filed in TXSB on 07/20/20 Page 11 of 17




limitation, (a) preparing and filing all necessary or appropriate documents to commence the
Bankruptcy Case, (b) obtaining necessary or appropriate relief from the Court, (c) operating under
chapter 11 and other relevant provisions of the Bankruptcy Code, and (d) otherwise performing its
duties as a debtor and debtor-in-possession;

        RESOLVED, that, subject to the Court’s approval, Sonoran Capital Advisors, LLC
(“Sonoran”), may continue to be retained on the terms set forth in its Engagement Letter, dated
July 7, 2020, (as may be amended or modified from time to time) to provide the Company with a
Chief Restructuring Officer and certain additional personnel in the Bankruptcy Case;

        RESOLVED, that Matthew Foster of Sonoran my continue as the appointed chief
restructuring officer of the Company;

       RESOLVED, that, subject to the Court’s approval, Piper Sandler & Co. (“Piper Sandler”)
may continue to be retained on the terms set forth in its Engagement Letter, dated July 10, 2020
(as may be amended or modified from time to time) to serve as the Company’s financial advisor.

        RESOLVED, that, subject to the Court’s approval, Bankruptcy Management Solutions,
Inc. d/b/a Stretto (“Stretto”), may continue to be retained on the terms set forth in its Engagement
Letter, dated July 7, 2020, (as may be amended or modified from time to time) to serve as the
Company’s claims, noticing, solicitation, balloting, and/or tabulation agent for the Company in the
Bankruptcy Case;

                     Use of Cash Collateral and Debtor-In-Possession Financing

       RESOLVED, that the Company, by and through the Authorized Party, is hereby
authorized and instructed to make such arrangements and take such actions as it deems necessary
or proper for the Company to use cash collateral as a debtor-in-possession under chapter 11 of the
Bankruptcy Code;

       RESOLVED, that the Company, by and through the Authorized Party, is hereby
authorized and instructed to make such arrangements and take such actions as it deems necessary
or proper, including executing any necessary loan documents, and seeking Court approval, for the
Company to borrow funds on a senior secured basis, subject to certain existing liens, as a debtor-
in-possession and to enter into a post-petition secured loan agreement to be funded by White Deer
Energy L.P., II, as debtor-in-possession lender, in accordance with that certain Terms and
Conditions Proposed Senior Secured, Super-Priority Debtor-In-Possession Credit Facility Term
Sheet (as may be amended or modified from time to time);

        RESOLVED, that the Company, by and through the Authorized Party, is hereby
authorized and instructed to make such arrangements and take such actions as it deems necessary
or proper, including seeking Court approval, to enter into that certain Asset Purchase Agreement
by and between the Company and White Deer Energy L.P., II, as debtor-in-possession lender, in
accordance with that certain Terms and Conditions Proposed Senior Secured, Super-Priority
Debtor-In-Possession Credit Facility Term Sheet (as may be amended or modified from time to
time), as well as bid procedures to govern the auction and sale process to be supervised by the
Court;


                                               -2-
010-9093-9029/1/AMERICAS
          Case 20-33642 Document 1 Filed in TXSB on 07/20/20 Page 12 of 17




                               Other Bankruptcy Authorizations

        RESOLVED, that the Company and the Authorized Party is authorized and empowered
to (a) take or cause to be taken any and all further action(s), (b) engage other professionals,
(c) execute and deliver further documents and instruments, and (d) pay fees and expenses, all as
such parties deem necessary or appropriate in order to fully carry out the intent and to accomplish
the purposes of these resolutions;

        RESOLVED, that any and all past actions previously taken by the officers and/or directors
of the Company in the name or otherwise on behalf of the Company with respect to the
commencement of the Bankruptcy Case or otherwise in furtherance of any or all of these
resolutions are hereby ratified, confirmed, and approved; and

       RESOLVED, that these resolutions may be executed by facsimile, telecopy or other
reproduction method, and such execution shall be considered valid, binding, and effective for all
purposes.

                                    [Signature Page Follows]




                                               -3-
010-9093-9029/1/AMERICAS
   Case 20-33642 Document 1 Filed in TXSB on 07/20/20 Page 13 of 17




        IN WITNESS WHEREOF, the undersigned, being all of the members of the Board of
Managers of the Company, have executed this Unanimous Written Consent effective as of
the date first written above.


                                      MANAGERS:




                                      Ben A. Guill




                                      James K. Meneely III




                                      Eric White




                                      Michael Tangedahl




                                      Robert J. McNally




     Signature Page to Resolution of the Managers of Patriot Well Solutions LLC
   Case 20-33642 Document 1 Filed in TXSB on 07/20/20 Page 14 of 17




        IN WITNESS WHEREOF, the undersigned, being all of the members of the Board of
Managers of the Company, have executed this Unanimous Written Consent effective as of
the date first written above.


                                      MANAGERS:




                                      Ben A. Guill




                                      James K. Meneely III




                                      Eric White




                                      Michael Tangedahl




                                      Robert J. McNally




     Signature Page to Resolution of the Managers of Patriot Well Solutions LLC
   Case 20-33642 Document 1 Filed in TXSB on 07/20/20 Page 15 of 17




        IN WITNESS WHEREOF, the undersigned, being all of the members of the Board of
Managers of the Company, have executed this Unanimous Written Consent effective as of
the date first written above.


                                      MANAGERS:




                                      Ben A. Guill




                                      James K. Meneely III




                                      Eric White




                                      Michael Tangedahl




                                      Robert J. McNally




     Signature Page to Resolution of the Managers of Patriot Well Solutions LLC
DocuSign Envelope ID: B5964D72-A591-4A54-958B-BA3FE3040F46
                     Case 20-33642 Document 1 Filed in TXSB on 07/20/20 Page 16 of 17




                         IN WITNESS WHEREOF, the undersigned, being all of the members of the Board of
                 Managers of the Company, have executed this Unanimous Written Consent effective as of
                 the date first written above.


                                                             MANAGERS:




                                                             Ben A. Guill




                                                             James K. Meneely III




                                                             Eric White




                                                             Michael Tangedahl




                                                             Robert J. McNally




                        Signature Page to Resolution of the Managers of Patriot Well Solutions LLC
DocuSign Envelope ID: A225E70A-D2F0-4F52-BBE7-23D7B1D1D4F4
                     Case 20-33642 Document 1 Filed in TXSB on 07/20/20 Page 17 of 17




                        IN WITNESS WHEREOF, the undersigned, being all of the members of the Board of
                Managers of the Company, have executed this Unanimous Written Consent effective as of
                the date first written above.


                                                             MANAGERS:




                                                             Ben A. Guill




                                                             James K. Meneely III




                                                             Eric White




                                                             Michael Tangedahl




                                                             Robert J. McNally




                        Signature Page to Resolution of the Managers of Patriot Well Solutions LLC
